       Thomas E. Meacham, Attorney at La
       9500 Prospect Driv
       Anchorage, Alaska 9950
       Tel: 907-346-1077
       Email: tmeacham@gci.ne

       Attorney for amicus curia Applican
       Matanuska Telephone Association, Inc

                                                   IN THE UNITED STATES DISTRICT COURT
                                                        FOR THE DISTRICT OF ALASK




       ALASKA RAILROAD CORPORATION,

                                                   Plaintiff
                                                   vs

       FLYING CROWN SUBDIVISION
       ADDITION NO. 1 AND ADDITION
       NO. 2 PROPERTY OWNERS
       ASSOCIATION,
                        Defendant,                                                                                    )   Case No. 3:20-cv-00232-JM
                       an

       MUNICIPALITY OF ANCHORAGE,
                                                                                                                 )
                                                   Intervenor-Defendant


        UNOPPOSED MOTION OF MATANUSKA TELEPHONE ASSOCIATION, INC.
                     TO PARTICIPATE AS AMICUS CURI




       Motion to Participate Amicus Curia of Matanuska Telephone Assn., Inc.
       Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JMK
                                                                                                                               1


                            Case 3:20-cv-00232-JMK Document 67 Filed 07/09/21 Page 1 of 3
 			
           				
                   

                       e

                            .	
                             d			
                                    7

                                         t

                                              ,	
                                                   A

                                                        t

                                                             w

                                                                   	
                                                                       .

                                                                            A

                                                                                 )

                                                                                 )

                                                                                      )

                                                                                      )			
                                                                                       )

                                                                                        )

                                                                                           )

                                                                                           )

                                                                                           )

                                                                                           )

                                                                                           )

                                                                                             )

                                                                                             )

                                                                                                   

                                                                                                        

                                                                                                             

                                                                                                                  

                                                                                                                           

                                                                                                                                      K	

           Matanuska Telephone Association, Inc., ("MTA"), through its counsel Thomas E,.

Meacham, Attorney at Law herewith les this unopposed to participate in this litigation

as an amicus curia, in support of defendant Flying Crown and intervenor-defendant

Municipality of Anchorage

           MTA had earlier moved to intervene as a party defendant in this litigation (Docket

42). After opposition led by plaintiff Alaska Railroad Corporation ("ARC") at Docket

51, the Court denied MTA's motion to intervene as a party (Docket 59)

           However, pages 7 and 8 of ARC's opposition to MTA's intervention, at Docket 51,

gave ARC's consent for MTA to participate in this case as an amicus curia.            It is a

"common practice" for district courts to permit proposed intervenors whose intervention

as a party is denied, to nevertheless participate as an amicus curia.1 Such participation

allows an amicus to present relevant issues that the parties themselves do not raise and

argue.2

           MTA has obtained the non-objection to its present Motion from defendants Flying

Crown and the Municipality of Anchorage, and from existing amicus participant Enstar



17C Charles Alan Wright, Arthur Miller and Mary Kay Kane, Federal Practice &
Procedure §1913 (3d ed. 2020)
2Calif. Dep't of Toxic Substances Control v. Commercial Realty Projects, Inc., 309 F.3d
1113, 1118 (9th Cir 2002

    Motion to Participate Amicus Curia of Matanuska Telephone Assn., Inc.
    Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JMK
                                                                  2


              Case 3:20-cv-00232-JMK Document 67 Filed 07/09/21 Page 2 of 3
               fi
                    .	

                                fi
                                                 

                                                         

                                                                        .

                                                                             .

                     If the Court grants MTA's motion to participate as an amicus curia,                              MTA

          proposes that it be allowed to submit briefs on dispositive motions within seven (7) days

          following the nal brief led by the last of the parties that MTA supports, i. e., Flying

          Crown and the Municipality of Anchorage. This timeline is consistent with the practice

          followed in the federal appellate courts under Federal Rule of Appellate Procedure 29(a)

          (6)

                     Dated at Anchorage, Alaska this 9th day of July, 2021

                                                                        __/S/ Thomas E. Meacham___
                                                                        Thomas E. Meacham, Attorney at La
                                                                        Alaska Bar No. 711103
                                                                        Counsel to proposed amicus curia
                                                                        applicant Matanuska
                                                                        Telephone Association, Inc

          Certi cate of Servic

          I hereby certify that on July 9, 2021, I led a true, correct and complete copy of the
          foregoing document with the Clerk of Court for the United States District Court, District
          of Alaska by using the CM/ECF system Participants in Case No. 3:20-cv-00232-JMK
          who are registered CM/ECF users will be served by the CM/ECF system

          Thomas E. Meacham, Attorney at La
          By: __/S/ Thomas E. Meacha




          Motion to Participate Amicus Curia of Matanuska Telephone Assn., Inc.
          Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JMK
                                                                           3


                       Case 3:20-cv-00232-JMK Document 67 Filed 07/09/21 Page 3 of 3
.

     fi
          fi
                e

                         fi
                              m

                                     w

                                          fi
                                                       

                                                               

                                                                   .

                                                                                				
                                                                                       2

                                                                                            .

                                                                                                 .

                                                                                                      _

                                                                                                            		
                                                                                                                 w

